Citation Nr: 1515613	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for loss of vision, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for degenerative arthritis of the right hand.

6.  Entitlement to service connection for degenerative arthritis of the right lower extremity.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2012, the Veteran testified before the RO's Decision Review Officer (DRO).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for diabetes mellitus, type II, loss of vision, bilateral hearing loss, degenerative arthritis of the right hand, and degenerative arthritis of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's lumbar lordosis and spondylosis of the low back had its onset in service. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for lumbar lordosis and spondylosis of the low back have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran seeks service connection for a low back disorder, which he reports is due to injuries sustained as a result of his military service.  Specifically, he states that he sustained injuries to his back as a result of his military occupational specialty as an infantryman, which required him to carry all of his equipment and weapons that could add 100 pounds to his already heavy backpack.  The Board notes the Veteran's DD Form 214 confirms his military occupational specialty as an infantryman. 

As an initial matter, the record reflects the Veteran has received a diagnosis of lumbar lordosis and spondylosis of the low back.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disability and his military service. 

A review of the Veteran's service treatment records notes there are no complaints or treatment pertaining to his back.  Following his separation from active service, VA treatment records reflect complaints of back pain and treatment for the diagnosed lumbar lordosis and spondylosis of the low back. 

The Veteran has reported experiencing pain as a result of injuries sustained to his back during the course of his military service and since his separation from service, which is supported by the evidence of record indicating his treatment for this disability.  The Board finds that he is competent to report pain in his back during and since his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as his purported injuries are consistent with the time, place, and circumstances of his military service, and specifically, with the duties of his military occupational specialty.  Therefore, the Board finds his statements as to the onset of his lumbar lordosis and spondylosis of the low back during service and continuing since, both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for a back disability is warranted.


ORDER

Service connection for lumbar lordosis and spondylosis of the low back is granted.


REMAND

Regarding the claims of service connection for diabetes mellitus, type II, loss of vision, bilateral hearing loss, degenerative arthritis of the right hand, and degenerative arthritis of the right lower extremity, in December 2014, the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to entitlement to service connection for diabetes mellitus, type II, loss of vision, bilateral hearing loss, degenerative arthritis of the right hand, and degenerative arthritis of the right lower extremity.  The Veteran should additionally be informed that in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issues, the AOJ should undertake any further action indicated, and then readjudicate the claims in light of the entire evidentiary record, issuing a SSOC, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


